DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 6/30/22. Claims 1, 2, 9, and 16 have been amended. Claims 1-20 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybould USPA_20100119707_A1 in view of Vasquez USPA_20080237527_A1.
1.	Regarding Claims 1-5, 7-11, 13, 15-18, and 20, Raybould teaches a method for coating a polymeric or composite component with a metal layer using a cold spraying process (abstract).  The coated component finds use in the aerospace field such as airframe components [0007-0009].  The coating process comprises superposed coating layers.  The first layer is a soft metal such as aluminum or copper (corresponds to claimed conductive coating material layer of instant Claims 4, 11, and 18) and the second layer is a hard metal layer such as steel (corresponds to claimed fire-retardant material layer and ferrous-based alloy of instant Claims 7, 13, and 20) [0027].  Each of these materials inherently possesses the claimed properties of either “thermally and electrically conductive” or “fire-retardant” and are described in Applicant’s Spec. as having the properties.  A fire- and electromagnetic interference- resistant aircraft component is inherently the result of this process.  Lastly, Raybould discloses using a cold-spray method in imparting said first layer of Al or Cu that can control the velocity of the spray (paragraphs 0026, 0027). This method indicates the ability to impart locally. It would be a matter of design choice whether a continuous layering is needed or a locally, discontinuous coating. Applicants have not indicated how this feature being claimed in instant Claims 8, 15, and 16 imparts unexpected properties.
2.	However, Raybould does not teach a continuous electrically conductive element integrated within the article’s substrate.
3.	Vasquez discloses a valve assembly that includes a thermoplastic flow body and an electrical bonding connection providing a bonding path in said flow body (Abstract and Fig. 2). Furthermore, Vasquez discloses how such a path grounds EMI (paragraph 0020) and can be used in aircraft structures and systems (paragraphs 0004, 0005, 0018, 0022). 
 4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the airframe components (paragraph 0001), of Raybould, by creating a electrical bonding connection path within its polymeric composite (corresponding to the claimed substrate), as disclosed by Vasquez. One of ordinary skill in the art would have been motivated in doing so to create electrical interference grounding. 
5.	 Regarding Claims 6, 12, and 19, although the applied art of record does not teach the claimed spiral form, the Examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the metal shape, of Vasquez, to include a variety of other shapes, such as spiral, in an effort to optimize.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize efficiency of space in the exact application in which said component is being used. Applicants have not indicated how a spiral shape imparts unexpected properties.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybould USPA_20100119707_A1 in view of Vasquez USPA_20080237527_A1, as applied to Claim 9, and further in view of Amason USPN_3989984.
6.	Regarding Claim 14, Raybould in view of Vasquez does not suggest using its invention in inlet ducts.
7.	Amason discloses an aircraft lightning protection means (Title) that makes use of metallic and dielectric layerings (Claim 1) to protect inlet ducts of an aircraft’s fuselage (Fig. 1) from lighting. 
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention, of Raybould in view of Vasquez, by applying it to other parts of an aircraft, such as the inlet duct, as disclosed by Amason. One of ordinary skill in the art would have been motivated in doing so to obtain further protection from lightning.   
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybould USPA_20100119707_A1 in view of Hasegawa USPA_20090107620_A1.
9.	Regarding Claims 1-5, 7-11, 13, 15-18, and 20, Raybould teaches a method for coating a polymeric or composite component with a metal layer using a cold spraying process (abstract).  The coated component finds use in the aerospace field such as airframe components [0007-0009].  The coating process comprises superposed coating layers.  The first layer is a soft metal such as aluminum or copper (corresponds to claimed conductive coating material layer of instant Claims 4, 11, and 18) and the second layer is a hard metal layer such as steel (corresponds to claimed fire-retardant material layer and ferrous-based alloy of instant Claims 7, 13, and 20) [0027].  Each of these materials inherently possesses the claimed properties of either “thermally and electrically conductive” or “fire-retardant” and are described in Applicant’s Spec. as having the properties.  A fire- and electromagnetic interference- resistant aircraft component is inherently the result of this process.  Lastly, Raybould discloses using a cold-spray method in imparting said first layer of Al or Cu that can control the velocity of the spray (paragraphs 0026, 0027). This method indicates the ability to impart locally. It would be a matter of design choice whether a continuous layering is needed or a locally, discontinuous coating. Applicants have not indicated how this feature being claimed in instant Claims 8, 15, and 16 imparts unexpected properties.
10.	However, Raybould does not teach a continuous electrically conductive element integrated within the article’s substrate.
11.	Hasegawa discloses a manufacturing method for composite material structural component for aircrafts and its structural components (Title) that includes a conductor part made of a conductive material that serves as a parth that gives to the aircraft at least one of a lightning strike protection function, an anti-icing and deicing function and an electromagnetic interference shielding function (paragraph 0021).
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the airframe components (paragraph 0001), of Raybould, by creating a electrical bonding connection path within its polymeric composite (corresponding to the claimed substrate), as disclosed by Hasegawa. One of ordinary skill in the art would have been motivated in doing so to create electrical interference grounding. 
13.	 Regarding Claims 6, 12, and 19, although the applied art of record does not teach the claimed spiral form, the Examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the metal shape, of Hasegawa, to include a variety of other shapes, such as spiral, in an effort to optimize.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize efficiency of space in the exact application in which said component is being used. Applicants have not indicated how a spiral shape imparts unexpected properties.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybould USPA_20100119707_A1 in view of Hasegawa USPA_20090107620_A1, as applied to Claim 9, and further in view of Amason USPN_3989984.
14.	Regarding Claim 14, Raybould in view of Hasegawa does not suggest using its invention in inlet ducts.
15.	Amason discloses an aircraft lightning protection means (Title) that makes use of metallic and dielectric layerings (Claim 1) to protect inlet ducts of an aircraft’s fuselage (Fig. 1) from lighting. 
16.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention, of Raybould in view of Hasegawa, by applying it to other parts of an aircraft, such as the inlet duct, as disclosed by Amason. One of ordinary skill in the art would have been motivated in doing so to obtain further protection from lightning.   
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybould USPA_20100119707_A1 in view of Van Den Meersschaut USPA_20100040332_A1.
17.	Regarding Claims 1-5, 7-11, 13, 15-18, and 20, Raybould teaches a method for coating a polymeric or composite component with a metal layer using a cold spraying process (abstract).  The coated component finds use in the aerospace field such as airframe components [0007-0009].  The coating process comprises superposed coating layers.  The first layer is a soft metal such as aluminum or copper (corresponds to claimed conductive coating material layer of instant Claims 4, 11, and 18) and the second layer is a hard metal layer such as steel (corresponds to claimed fire-retardant material layer and ferrous-based alloy of instant Claims 7, 13, and 20) [0027].  Each of these materials inherently possesses the claimed properties of either “thermally and electrically conductive” or “fire-retardant” and are described in Applicant’s Spec. as having the properties.  A fire- and electromagnetic interference- resistant aircraft component is inherently the result of this process.  Lastly, Raybould discloses using a cold-spray method in imparting said first layer of Al or Cu that can control the velocity of the spray (paragraphs 0026, 0027). This method indicates the ability to impart locally. It would be a matter of design choice whether a continuous layering is needed or a locally, discontinuous coating. Applicants have not indicated how this feature being claimed in instant Claims 8, 15, and 16 imparts unexpected properties.
18.	However, Raybould does not teach a continuous electrically conductive element integrated within the article’s substrate.
19.	Van Den Meersschaut discloses a case made from a composite material made of a polymer material (paragraph 0056) wherein said case comprises an envelope made from an electrically conductive material housed inside (Abstract) that provides sufficient protection from electromagnetic interference (paragraph 0007) in aircraft apparatuses (paragraphs 0002).
20.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the airframe components (paragraph 0001), of Raybould, by creating a electrical bonding connection path within its polymeric composite (corresponding to the claimed substrate), as disclosed by Van Den Meersschaut. One of ordinary skill in the art would have been motivated in doing so to create electrical interference grounding. 
21.	 Regarding Claims 6, 12, and 19, although the applied art of record does not teach the claimed spiral form, the Examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the metal shape, of Van Den Meersschaut, to include a variety of other shapes, such as spiral, in an effort to optimize.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize efficiency of space in the exact application in which said component is being used. Applicants have not indicated how a spiral shape imparts unexpected properties.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybould USPA_20100119707_A1 in view of Van Den Meersschaut USPA_20100040332_A1, as applied to Claim 9, and further in view of Amason USPN_3989984.
22.	Regarding Claim 14, Raybould in view of Van Den Meersschaut does not suggest using its invention in inlet ducts.
23.	Amason discloses an aircraft lightning protection means (Title) that makes use of metallic and dielectric layerings (Claim 1) to protect inlet ducts of an aircraft’s fuselage (Fig. 1) from lighting. 
24.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention, of Raybould in view of Van Den Meersschaut, by applying it to other parts of an aircraft, such as the inlet duct, as disclosed by Amason. One of ordinary skill in the art would have been motivated in doing so to obtain further protection from lightning.   
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 12, 2022